Title: Thomas Jefferson to William Lee, 25 June 1817
From: Jefferson, Thomas
To: Lee, William


          
            Dear Sir
            Monticello
June 25. 17.
          
          Your favor of the 16th has been duly recieved, and on communicating it to some of the inhabitants of Charlottesville they find an excellent young man of 20. years of age who has been brought up a linen-weaver, and who is willing to devote a year to learn the stocking weaving business, which is more likely to succeed here than his first trade. supposing he is to be discharged at the end of a year, he wishes to know whether he is to pay his board, whether at the end of a year he can be sure of having a loom and how much it will cost him. if you will be so kind as to drop me a line of answer to these enquiries for his satisfaction, he will go on immediately on it’s reciept. I sincerely wish you success and full indemnification for your patriotic efforts, and am anxious myself to see our own little village furnish the neighborhood with the comforts we have too long depended on others for, and eat along side of our farms the bread we have had to send 1000 leagues to him who worked for us at that distance. I salute you with great esteem and respect
          Th: Jefferson
        